Citation Nr: 9921296	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-48 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a left foot injury 
resulting in flat foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1968 to March 1971 and 
from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Board notes that the veteran withdrew from appellate 
consideration the issues of service connection for hearing loss 
and tinnitus in June 1998.  Service connection for these 
disorders was granted in a February 1998 rating decision.  In 
that rating decision, the RO also awarded service connection for 
residuals of a soft tissue injury to the left great toe.  These 
issues are not in appellate status.  

In April 1999, the veteran clarified that he did not seek a 
hearing before a member of the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence showing that the 
veteran has PTSD as a result of traumatic experiences in service.   

3.  There is no competent medical evidence of a nexus between 
whatever left foot injury the veteran suffered in service and his 
left flat foot.  	 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  

2.  The veteran's claim of entitlement to service connection for 
a left foot injury resulting in flat foot is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records showed that he had service in 
Vietnam from February 1970 to March 1971.  His military 
occupational specialty was armor reconnaissance specialist.  He 
was awarded citations including the Purple Heart and the Combat 
Infantryman Badge.    

Service medical records were negative for any complaint or 
treatment of a left foot injury.  The March 1971 separation 
examination was negative for any physical or psychiatric 
findings.  Notes indicated that the veteran's condition was 
excellent and had not changed since his last physical.  

The veteran submitted a compensation claim in April 1995.  He 
asserted that in May 1970 while in Vietnam a 200-pound box fell 
on his left foot when personnel were cleaning and unloading boxes 
of ammunition in preparation for an inspection.  He now had no 
arch and constant pain in the joint where the big toe met the 
foot.  The veteran also claimed that he had PTSD.  

Records obtained from Douglas M. Gaither, M.D., were negative for 
complaint or treatment of any left foot disorder or for PTSD.  
Edward J. Schrader, D.O. indicated that he had no records for the 
veteran.  A June 1978 note from his office was not relevant to a 
left foot disorder or PTSD.  

The RO also obtained medical records from General Motors.  An 
examination dated in January 1976 showed that the feet were 
normal.  On a February 1992 pre-employment examination, the 
veteran reported that he had left flat foot.  A February 1993 
evaluation contained notes of an examination that revealed pes 
planus on the left.  The veteran completed a medical history in 
March 1995.  He reported that he had in the past or now had 
disorders including broken or fractured bones, dislocated or 
injured joints, swelling of the hands or feet, and other unlisted 
injury or illness.  He also related that he had injury to, or 
pain or swelling in, joints including the feet.  He had current 
or previous trouble with his feet.  He reported that he felt that 
he was physically able to do any work assignment given to him.  

In July 1995, the veteran submitted a statement describing his 
claimed in-service stressors.  The incidents included coming 
under fire and being wounded, identifying the bodies of friends, 
and seeing a fellow soldier killed when he stepped on a mine.  

The veteran was afforded a series of VA examinations in July 
1995.  During the orthopedic examination, he related that he 
sustained a left foot injury in Vietnam in 1970.  Physical 
examination of the feet revealed that they were symmetric and 
normal.  Function appeared normal.  Gait was normal.  There was 
tenderness mainly at the first metatarsophalangeal joint of the 
left foot.  X-rays of the left foot were normal.  The diagnosis 
was history of injury to the left foot.  

During the July 1995 psychiatric examination, the veteran related 
stressors including seeing corpses and a murdered child.  He had 
recently divorced his wife of eleven years, terminating his third 
marriage.  He had worked at a General Motors plant full-time for 
22 years.  The veteran's subjective complaints included being 
easily depressed and socially withdrawn, erratic sleep, 
occasional nightmares, and feelings of anger and sadness about 
the war.  The examiner commented that the veteran was casually 
and appropriately dressed, pleasant, and cooperative.  Mental 
status examination was negative for abnormality.  The diagnosis 
was depression.  The examiner noted that the veteran had some 
indicators of very mild PTSD but did not meet the full criteria 
for a diagnosis of PTSD.  

In his November 1996 substantive appeal, the veteran related that 
he went to an aid station at LZ English when he injured his left 
foot.  The foot swelled to the point he could not wear a boot.  
The physician gave him a restriction and sent him back to his 
unit.  He did not know why the incident was not recorded in his 
service medical records.  The vetera also explained that he 
joined the reserves in 1983 and served as a drill sergeant, which 
required a lot of running and marching.  He asserted that the 
cumulative trauma of running further degenerated the left foot.  
The foot was flat and had hallux rigidus exactly where the 
original injury occurred.  He learned he had flat foot in a 1988 
physical.  

With his statement, the veteran submitted a September 1996 record 
from D. DeTommaso, D.P.M.  The veteran presented with complaints 
of a painful left first toe.  He related that he dropped a heavy 
ammunition box on the foot in 1970.  He was treated with a 
flexible sandal for one week.  Since that time, he noticed 
decreased movement in the left first toe joint.  The diagnosis 
was left hallux rigidus.  

The veteran testified at a personal hearing in March 1997.  While 
organizing an area for an inspection, he dropped a box weighing 
120 to 125 pounds on his left foot.  The foot swelled up.  He 
went to an aid station.  Someone who said he was a doctor looked 
at the foot and said it was not broken.  There were no X-ray 
machines there.  The swelling was so bad he could not get his 
boot back on.  The doctor gave the veteran a profile, and told 
him to wear "Ho Chi Minhs" for a while and to stay off the foot 
as much as possible.  The swelling went down.  The veteran 
thought that the restriction should be recorded in a morning 
report.  He tried to get copies of morning reports but was told 
it was not possible due to staffing and budgets.  The incident 
occurred during the first two weeks of May 1970.  After the 
injury, the veteran had no problems.  In 1983, when he joined the 
reserves, he was a drill sergeant and had to run and march.  
During a physical, he was told that the left foot was flat.  He 
had no foot injuries between his separation from service and 
enlistment in the reserves in 1983.  With respect to the PTSD 
issue, the veteran testified that the recent VA examination took 
between five and ten minutes.  He felt that he experienced 
symptoms related to his experiences in Vietnam.  He felt angry 
and guilty.  He had exaggerated startle response, but it was not 
as bad as it used to be, and was hyperalert.  He also considered 
himself a loner.  He had had nightmares and always had thoughts 
about Vietnam.  The veteran thought that these problems had 
impacted his employment.  He had an "adversarial" work record 
and would have been fired long ago if it was not a union shop.  
He had two common law marriages and one legal marriage.  His 
symptoms had a negative effect on his personal relationships.  He 
did not have any friends or engage in social activities.       

During the hearing, the veteran submitted a January 1997 letter 
he sent to R.B., a fellow soldier in Vietnam.  He asked whether 
he recalled the incident in which he injured his left foot by 
dropping a load of ammunition on it.  In a February 1997 
response, R.B. indicated that he recalled that the veteran 
injured his foot the way he described.  With the correspondence, 
the veteran included a troop roster showing that he and R.B. were 
stationed together as of June 1970.   

In April 1997, the veteran underwent additional VA examinations.  
During the orthopedic examination, the veteran stated that he 
suffered a left foot injury in May 1970.  There was no fracture, 
but he did have significant swelling of the entire foot.  He was 
treated for one week with some type of "sandal" made from an 
old tire.  The veteran had no real problems after that time.  In 
1985, he was diagnosed as having asymptomatic flat foot.  He had 
no complaints until three or four years ago.  An orthopedist 
diagnosed him as having hallux rigidus.  Physical examination 
revealed mild flat feet with no increase loss of arch support on 
the left.  The foot was fully flexible.  The arch was restored 
but slightly flattened when he was up on his toes.  The left arch 
was restored without weight bearing, but not as much as on the 
right.  Range of motion was equal and pain-free bilaterally.  The 
left great toe had pain and limitation of motion.  The assessment 
was hallux rigidus on the left, which the examiner indicated 
could be related to the 1970 injury; however, he concluded that 
it was a quicker progression in the arthritis in the left foot 
compared to the right.  X-rays of the feet showed pes planus 
bilaterally and a metallic foreign body in the left fifth toe.      

During the April 1997 VA psychiatric examination, the veteran 
reported that he was frequently exposed to combat as a machine 
gunner and a paratrooper.  He denied most symptoms of PTSD, 
including flashbacks and nightmares.  Although he had an 
occasional nightmare, it was not too distressing.  He did have 
frequent nightmares immediately upon his return from Vietnam, but 
he had not had any problems for quite some time.  The veteran 
felt his primary problem was depression.  He described a long 
history of depressed mood with irritability and anger control 
problems.  He also had trouble getting along with people at work 
and some problems with short-term memory and concentration.  He 
denied suicidal ideation, appetite problems, and manic or 
psychotic symptoms.  The veteran had been married for 11 years 
and had a couple common law marriages.  He was currently in no 
relationship.  He had two children with whom he was close.  The 
examiner stated that the veteran was clean, casually dressed, 
pleasant, and cooperative.  Mental status examination was 
significant only for depressed mood and restricted affect.  The 
diagnosis was dysthymia.  The examiner commented that the 
examination did not show the diagnostic criteria for PTSD.   


Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection requires a finding that there is a current disability 
that has a definite relationship with an injury or disease or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  
Such evidence must be medical unless it relates to a disorder 
that may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service connected 
if the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present disorder 
to that symptomatology. Id. at 496-97.  Again, whether medical 
evidence or lay evidence is sufficient to relate the current 
disorder to the in-service symptomatology depends on the nature 
of the disorder in question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection for PTSD in particular requires: 1) medical 
evidence establishing a diagnosis of the condition; 2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and 3) a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 140 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  See 64 Fed. 
Reg. 32,807-32808 (1999) (effective March 7, 1997) (amending 
38 C.F.R. § 3.304 to implement changes as set forth in Cohen v. 
Brown).  

The Court also acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) effected a shift 
in diagnostic criteria from an objective standard to a subjective 
standard.  See 61 Fed. Reg. 52695-52702 (1996) (amending 
38 C.F.R. §§ 4.125 & 4.126).  See also Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991) (where the law or regulations 
change while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the contrary).  
Thus, the sufficiency of a stressor to cause PTSD is a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet.App. at 153 (Nebeker, Chief Judge, concurring by 
way of synopsis).  

The Court also noted that, if there is an unequivocal diagnosis 
of PTSD by mental heath professionals, it presumes that the 
diagnosis was made in accordance with the applicable DSM criteria 
as to both adequacy of symptomatology and sufficiency of the 
stressor (or stressors)." Id.  If there is a question as to 
whether the report or examination is in accord with applicable 
DSM criteria, the report must be returned for a further 
clarification as needed. Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy."  If VA otherwise determines that the 
veteran engaged in combat with the enemy and his alleged stressor 
is combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki, 6 Vet. App. at 98.  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence 
of a nexus between the claimed in-service stressor and the 
current disability.  However, such after-the-fact medical nexus 
evidence cannot also be the sole evidence of the occurrence of 
the claimed stressor.  Moreau, 9 Vet. App. at 396.  In addition, 
medical nexus evidence may not be substituted by application of 
the provisions of § 1154(b).  Clyburn v. West, 12 Vet. App. 296 
(1999); Cohen, 10 Vet. App. at 138.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief in 
a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that is well grounded is plausible, meritorious 
on its own, or capable of substantiation.  Murphy, 1 Vet. App. at 
81; Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  For purposes 
of determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  Arms v. 
West, 12 Vet. App. 188, 193 (1999); Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza, 7 Vet. App. 
498, 504 (1995).  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

PTSD

The veteran has described stressful events from service on which 
he bases his claim for PTSD.  His service personnel records 
contain information confirming that he was exposed to combat. 

However, the Board finds in this case that the veteran's claim 
for service connection for PTSD is not well grounded.  The first 
requirement of any service connection claim is a medical 
diagnosis of a disability.  Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, both VA 
examiners determined that the veteran did not meet the diagnostic 
criteria for PTSD.  The veteran has not submitted any medical 
evidence providing the required diagnosis.  Although the veteran 
claims that he had PTSD, as a lay person untrained in medicine or 
psychiatry, he is not competent to proffer an opinion as to a 
diagnosis.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  In addition, when there is no medical diagnosis of 
the claimed disorder, there can necessarily be no medical 
evidence linking the claimed disorder to service.  Epps, 126 F.3d 
at 1468.  

The Board wishes to emphasize that it does not doubt the 
veteran's statements and testimony regarding his stressful 
experiences from Vietnam.  However, lacking a diagnosis of PTSD, 
the Board cannot grant service connection for PTSD.  

Left Foot Disorder

Current medical evidence shows that the veteran has left flat 
foot.  The veteran asserts that he suffered a left foot injury in 
service.  Again, when determining whether a claim is well 
grounded, the Board accepts as truthful assertions made in 
support of a claim.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.  

However, the Board finds that the veteran's claim is well 
grounded because there is no competent medical evidence showing a 
relationship between the described in-service injury and the left 
flat foot.  Epps, 126 F.3d at 1468.  Only the veteran himself has 
suggested that the left flat foot was caused by the accident in 
service.  However, a lay person is not competent to offer an 
opinion as to the etiology of a medical disorder.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board emphasizes that the RO has granted service connection 
for a left great toe disability related to the claimed accident 
on the basis of the April 1997 VA examination.  However, that 
examination fails to provide any support for the proposition that 
the left flat foot is related to the in-service accident.  

Summary

Under these circumstances, the Board finds that the veteran has 
not submitted a well grounded claim for service connection for 
PTSD or a left foot injury resulting in flat foot.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, 
the duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in a 
manner that differs from that used by the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded that 
the claim is not well grounded.  However, the Court has held that 
"when an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the veteran 
solely from the omission of the well-grounded analysis."  Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for PTSD and a left foot injury resulting in flat 
foot, he should provide medical evidence showing that he has PTSD 
as a result of his experiences in Vietnam and that his left flat 
foot is related to the described accident or is otherwise related 
to service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-
80. 


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a left foot injury 
resulting in flat foot is denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

